     Case 2:19-cv-00262-MCE-EFB Document 4 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROCHELLE WESTON, JORDAN                            No. 2:19-cv-262-EFB PS
      SMITH,
12
                         Plaintiffs,
13                                                       ORDER AND FINDINGS AND
                v.                                       RECOMMENDATIONS
14
      SOCIAL SECURITY
15    ADMINISTRATION, et al.,
16                       Defendants.
17

18          On August 28, 2020, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

19   § 1915(e)(2).1 The court dismissed the complaint for failure to state a claim, explained the

20   deficiencies therein, and granted plaintiff thirty days in which to file an amended complaint to

21   cure the deficiencies. ECF No. 3. The order warned plaintiff that failure to file an amended

22   complaint could result in the dismissal of this action. Id. The time for acting has passed and

23   plaintiff has not filed an amended complaint or otherwise responded to the court’s order. Thus, it

24   appears that plaintiff is unable or unwilling to cure the defects in the complaint.

25          Accordingly, it is hereby ORDERED that the Clerk of the Court shall randomly assign a

26   United States District Judge to this action.

27
            1
              This action, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:19-cv-00262-MCE-EFB Document 4 Filed 09/29/20 Page 2 of 2

 1          Further, it is RECOMMENDED that this action be DISMISSED without prejudice for
 2   failure to state a claim as set forth in the August 28, 2020 order (ECF No. 3).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, plaintiff may file written objections
 6   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 7   and Recommendations.” Failure to file objections within the specified time may waive the right
 8   to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);
 9   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: September 29, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
